328 S.E.2d 29 (1985)
Ann H. SNOW, Widow Thomas Edward Snow and Heather Deanne Snow, minor children of David R. Snow, Deceased Employee, Plaintiffs,
v.
DICK & KIRKMAN, INC., Employer,
Bituminous Casualty Insurance Co., Carrier, Defendants.
No. 8410IC160.
Court of Appeals of North Carolina.
April 16, 1985.
*32 Douglas S. Harris, Greensboro, for plaintiffs-appellees.
Horton and Michaels by John A. Michaels, Raleigh, for defendants-appellants.
PHILLIPS, Judge.
The crucial and determinative question raised by this appeal is whether the Commission's finding that decedent's death was precipitated by an electrical shock accidentally sustained in his employment is supported by competent evidence. Defendants' several other assignments of error raise questions that are either subordinate or immaterial to this one, and will be addressed only as the disposition of this question requires. The competent evidence before the Commission was sufficient to support the finding made in our opinion, and we affirm the opinion and award appealed from. The credibility and weight of the evidence was for the Commission to determine and the Commission's findings, if supported by competent evidence, are conclusive. Watson v. Clay Co., 242 N.C. 763, 89 S.E.2d 465 (1955). That other findings could have been properly made from the evidence is irrelevant. Fields v. Tompkins-Johnston Plumbing Co., 224 N.C. 841, 32 S.E.2d 623 (1945). Nor did accident and effect have to be established by eye witnesses or to a mathematical or scientific certainty, as is implicit in defendants' arguments. Inferences from circumstances when reasonably drawn are permissible and that other reasonable inferences could have been drawn is no indication of error; deciding which permissible inference to draw from evidentiary circumstances is as much within the fact finder's province as is deciding which of two contradictory witnesses to believe. Blalock v. City of Durham, 244 N.C. 208, 92 S.E.2d 758 (1956). In this instance the inferences as to accident and effect that the Commission drew from the wealth of competent evidence presented were both factually reasonable and legally permissible in our opinion.
The evidence shows that a young manwith a statutory life expectancy of approximately forty-three years, in vigorous health with no sign or symptom of illness, in a place that contained no hazard whatever except electricity, and definitely did contain that in the uncompleted control panel in which he was working with a screwdriver in his hand and before which he was sitting on a wire reel spoolsuddenly fell over in a cramped, clinched position, with a wildly disorganized and erratic heartbeat and died without ever uttering a sound or a word, which, in one doctor's opinion, is not characteristic of heart failure. The only medical certainties of any possible significance that evolved from an autopsy of his body were that all of his vital organs were in normal condition except that the coronary arteries were mildly hardened or arteriosclerotic, the left ventricular area of the heart was mildly enlarged and contained some "foci of scarring," and that death resulted from his heart stopping to beat. The autopsy pathologist and the two qualified, experienced medical doctors who testified as to the cause of death unanimously agreed that what caused the heart to cease beating was almost certainly the disorganized, erratic way that it reportedly was beating immediately before death ensued. The two doctors who testified as to the cause of death also agreed that under the evidence recorded the disorganized, erratic heartbeat was caused by one of only two thingssudden heart failure or an electrical shock. Thus that an electrical shock could have been the cause of the disorganized, erratic heartbeat which resulted in death was competently testified to by both doctors; Their disagreement was only as to whether electric shock or sudden heart failure was the more likely cause. One doctor was of the firm and positive opinion that the chances of Snow having died from an electrical shock "are far greater than the chances of sudden death due to fairly minimal coronary arteriosclerosis he had." Both the Deputy Commissioner who presided *33 at the hearing and the members of the Full Commission who heard the appeal decided that this testimony was more credible than that of the medical expert who was of the opinion that sudden, spontaneous heart failure was the more likely cause of the disorganized heartbeat and Snow's ensuing death. That was their province and we cannot say that it was error to do so.
That no one saw any flash or heard any popping sound or that no burn marks were on Snow's body or tools is neither surprising nor decisive in our view. As is commonly known, electricity is usually invisible, and it was testified to that electricity of the relatively low voltage involved here often works silently and leaves no telltale clues behind. Furthermore, just before Snow was stricken, Sunbeam's field representative, Kline Proud, after telling him he was going to energize a part of the panel so that he could check the furnace's loading table about 15 steps away, reached inside the panel and flipped a breaker switch, and before Proud walked halfway to the furnace loading table Snow was stricken, and very shortly thereafter, in recognition of the hazard known to exist, Proud and Glidden's engineer, Murphy, closed the doors to the control panel. To reverse the Commission's decision on this point, we would have to be of the opinion that the only inference that the Commission could reasonably draw from this and the other evidence presented was that at that particular time and in that evidentiary setting Snow's heart suddenly and spontaneously failed, thereby causing his heart to beat in a disorganized way until it stopped. We hold no such opinion.
Affirmed.
WHICHARD and JOHNSON, JJ., concur.